TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-01-00489-CV




                                     Randy Hale, Appellant

                                                 v.

           Fort Worth Independent School District; and Felipe Alanis, Commissioner
                                  of Education, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN-00-1040, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Randy Hale appeals the district court’s affirmance of the dismissal by

appellee Felipe Alanis,1 Commissioner of Education, of Hale’s appeal of the appellee Fort Worth

Independent School District’s (“FWISD”) decision not to extend his employment contract as a

maintenance foreman. Hale requests on appeal that “the judgment of the district court be reversed

and that the case be remanded to the Commissioner of Education for consideration and determination

of Hale’s breach of contract claim on the merits.” The district court, however, in its final judgment

in this cause ordered that Hale’s “cause of action for breach of contract against Fort Worth ISD is


       1
          Jim Nelson was the Commissioner of Education when this appeal was submitted; he has
since resigned. Felipe Alanis was sworn in as Commissioner of Education on March 25, 2002 and
is automatically substituted as appellee. See Tex. R. App. P. 7.2(a).
severed and assigned cause number GN101501.” The court stated that its judgment in the original

cause of action was final and appealable. Hale filed a notice of appeal in cause number GN001040,

the cause number of the original cause of action. There is no indication in the docket sheet or

otherwise that this cause and the severed cause of action were later consolidated. Hale does not

challenge the severance on appeal, and the record contains no final judgment in the severed cause.

               Because Hale’s arguments in his brief and requested relief deal solely with the breach-

of-contract claim that was expressly severed from the original cause of action now on appeal to this

Court, and he otherwise presents no argument or alleged error involving claims other than the severed

cause, we affirm the judgment.




                                              Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: April 4, 2002

Do Not Publish




                                                 2